Turso-Drasche v Banana Republic, LLC (2019 NY Slip Op 03675)





Turso-Drasche v Banana Republic, LLC


2019 NY Slip Op 03675


Decided on May 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2019

Sweeny, J.P., Gische, Tom, Gesmer, Singh, JJ.


9267 151169/16

[*1]Patricia Turso-Drasche, Plaintiff-Appellant,
vBanana Republic, LLC, et al., Defendants-Respondents.


Edelman & Edelman, P.C., New York (David M. Schuller of counsel), for appellant.
McAndrew, Conboy & Prisco, LLP, Melville (Michael J. Prisco of counsel), for respondents.

Order, Supreme Court, New York County (Carol R. Edmead, J.), entered July 6, 2018, which granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants established their prima facie entitlement to judgment as a matter of law, in this action where plaintiff was injured in defendants' store, when she tripped over the foot of a sales associate, who had been talking to another employee and then turned around. Plaintiff testified that she saw the employee with his back turned towards her and that she had a path to walk around him. Defendants sufficiently established that it was unforeseeable that plaintiff would trip over the foot of their employee as he turned in the store aisle, and therefore did
not breach a duty of care owing to her (see Greene v Sibley, Lindsay, & Curr Co., 257 NY 190 [1931]; Pinero v Rite Aid of N.Y., 294 AD2d 251 [1st Dept 2002], affd 99 NY2d 541 [2002]; Prado v City of New York, 19 AD3d 674 [2d Dept 2005]).
Plaintiff's opposition failed to raise a triable issue of fact. The surveillance video and time-stamped stills of the accident do not show that plaintiff's injury was reasonably foreseeable.
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 9, 2019
CLERK